Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bartola J. Pacetti appeals the district court’s orders granting Appellees’ motion to dismiss and dismissing his civil action. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pau-peris, we affirm for the reasons stated by the district court. See Pacetti v. Millard, No. 1:11-cv-01293-LO-TCB (E.D.Va. Mar. 27, 2012 & filed Aug. 22, 2012, entered Aug. 23, 2012). We deny Pacetti’s motion for a transcript at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.